DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has determined that the claimed invention is not directed to an abstract idea, as the claims are directed to multiple systems, including the device, the UAV and a requesting entity, that communicate within a network as seen in FIG. 1A, and while it is true that a person could mentally determine portions of data for a response based on information of a requesting entity, to reduce the claims to only this would be to ignore that the claimed invention is directed to a process where a device receives and stores UAV flight data and determines specific responses to requesting entities when receiving a request, which would allow for entities to use a computer system to access specific UAV flight data based on a “role” or characteristics of the entity, such as by providing requested flight data to law enforcement (see P[0009] of the Applicant’s specification), where such a process is not practical to perform in the human mind, as it is impractical for a person to receive UAV flight data mentally and provide specific data upon request when clearly these operations are more efficiently performed by a computer. Furthermore, there is nothing in the claims or disclosure to suggest that the request is anything but a signal from an electronic device, as seen in P[0024]-P[0025] of the Applicant’s specification, and it would not be practical to expect a human mind to function as a database of received UAV flight data and to respond to requests for data in a specific manner, and it is not necessarily a generic computer function to do so as a generic computer is generally not expected to receive UAV flight data and provide specific portions of data to requesting entities based on a “role” of the entity as claimed. Therefore, it has been determined that the claims are not directed to an abstract idea.
The closest prior art is Singer et al. (2011/0251863), Levy et al. (2012/0047364) and Marra et al. (2017/0206648).
Singer et al. teaches a server that determines that an “entity” of an airline client module is authorized to access a portion of data of a database of flight inventory data, and performing an “action” of the server of allowing access to the portion of data (Singer et al.; see P[0012]), however, Singer et al. is not directed to receiving UAV flight data as claimed, and does not teach determining “response data” that includes “at least a portion of UAV pilot data associated with a pilot of the UAV” in addition to a “portion of the flight data” as claimed. While Singer et al. does teach a “portion of the flight data” as the portion determined by the server, Singer et al. does not teach UAV pilot data, and does not teach anything related to any pilot of a UAV or other type of aircraft.
Levy et al. teaches a system providing only specific subsets of data to recipients based on clearance authorizations, where the system may be a UAV (Levy et al; see P[0023]), however, Levy et al. also does not teach determining “response data” that includes “at least a portion of UAV pilot data associated with a pilot of the UAV” in addition to a “portion of the flight data” as claimed.
Marra et al. teaches a server that receives UAV output data via long-term evolution (LTE) communication (Marra et al.; see P[0046]), similar to Claims 1 and 2 of the present application, however, Marra et al. also does not teach determining “response data” that includes “at least a portion of UAV pilot data associated with a pilot of the UAV” in addition to a “portion of the flight data” as claimed.
Therefore, the combination of claimed limitations, particularly the limitations directed to receiving UAV flight data and determining a portion of this data in response to a request based on a “role” of a requesting entity, where the response data includes at least a portion of the flight data, and at least a portion of UAV pilot data associated with a pilot of the UAV, is not taught or rendered obvious by the prior art taken either alone or in combination with other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662